—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in granting plaintiffs motion for partial summary judgment. Where a party fails to comply with the statutory mandate that a summary judgment motion be supported by copies of the pleadings (see, CPLR 3212 [b]), summary judgment should be denied (see, Somers Realty Corp. v Big "V” Props., 149 AD2d 581; Freeman v Easy Glider Roller Rink, 114 AD2d 436). The record in this case is devoid of pleadings. For that reason, Supreme Court properly denied defendants’ cross motion for partial summary judgment. (Appeal from Order of Supreme Court, Onondaga County, Hayes, J.—Partial Summary Judgment.) Present—Green, J. P., Pine, Balio, Callahan and Boehm, JJ.